      Case 1:17-cv-04712-GHW-JLC Document 95 Filed 03/20/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JONATHAN OTTO,
                               Plaintiff,
                                                        Case No. 17-cv-4712 (GHW)
       - against -
                                                        STIPULATION REGARDING
                                                        NONJURY TRIAL PURSUANT
HEARST COMMUNICATIONS, INC.                             TO FED. R. CIV. P. 39(a)(1)

                               Defendant.


       WHEREAS Plaintiff Jonathan Otto (“Plaintiff”) initiated the above-captioned action by

filing a complaint against Defendant Hearst Communications, Inc. (“Defendant”) on July 24,

2017 alleging one count of copyright infringement (the “Complaint”);

       WHEREAS, in his Complaint, Plaintiff demanded a jury trial on all issues so triable,

including the issue of damages in this copyright infringement action;

       WHEREAS, the Court, having granted summary judgment to Plaintiff on the issue of

liability, has scheduled a jury trial on the remaining issue of damages for July 15, 2019 [See ECF

No. 91];

       WHEREAS, Plaintiff and Defendant now desire a bench trial instead of a jury trial on

the issue of damages;




[continued on next page]




                                                1
      Case 1:17-cv-04712-GHW-JLC Document 95 Filed 03/20/19 Page 2 of 2



       IT IS HEREBY STIPULATED AND AGREED¸ by and through the undersigned

counsel and pursuant to Fed. R. Civ. P. 39(a)(1), that both Plaintiff and Defendant waive their

right to a jury trial on the issue of damages. The parties respectfully request that the Court

vacate the jury trial scheduled for July 15, 2019 and schedule a nonjury trial to commence on

that date instead.



DATED: March 20, 2019                      LIEBOWITZ LAW FIRM, PLLC

                                           By:        /s/richardliebowitz/
                                                  Richard Liebowitz
                                                  James H. Freeman
                                                  11 Sunrise Plaza, Suite 305
                                                  Valley Stream, New York 11580
                                                  (516) 233-1660
                                                  rl@liebowitzlawfirm.com
                                                  jf@liebowitzlawfirm.com

                                                  Attorneys for Plaintiff Jonathan Otto

DATED: March 20, 2019                      HEARST COMMUNICATIONS, INC.

                                           By:         /s/ Nathaniel S. Boyer
                                                  Jonathan R. Donnellan
                                                  Ravi V. Sitwala
                                                  Nathaniel S. Boyer
                                                  The Hearst Corporation
                                                  300 West 57th Street, 40th Floor
                                                  New York, NY 10019
                                                  (212) 649-2030
                                                  jdonnellan@hearst.com
                                                  rsitwala@hearst.com
                                                  nathaniel.boyer@hearst.com

                                                  Attorneys for Defendant Hearst
                                                  Communications, Inc.
IT IS SO ORDERED:

Dated: New York, New York
       __________ _____, 2019                 ____________________________________
                                               HON. GREGORY H. WOODS, U.S.D.J.


                                                 2
